Citation Nr: 0803249	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-21 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005  rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

In December 2007, the veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  A transcript of the 
hearing is of record.


REMAND

The veteran contends that his low back disability was 
incurred as a result of a back injury during active duty 
service, or in the alternative, that it is secondary to a 
knee condition that existed prior to his time in the military 
and was aggravated during active duty service.  The Board 
notes that the veteran's service treatment records show that 
he was treated for low back pain in September 1959.  In 
addition, while undergoing treatment for a low back condition 
in March 1991, the veteran reported having a long history of 
sporadic back pain.  While the veteran was provided a VA 
contract examination in August 2005, the examiner did not 
provide a medical opinion as to the etiology of the veteran's 
low back disorder beyond noting the history provided by the 
veteran that his back condition had existed since 1958 or 
1959.  Moreover, there is no evidence that the examiner 
reviewed the veteran's claims folder and service treatment 
records prior to providing his examination report.  The Board 
finds that a medical opinion addressing the etiology of the 
veteran's low back disability must be obtained before a 
decision can be rendered in this case.  





Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Return the claims folder to the 
contract examiner who performed the 
veteran's August 2005 examination  The 
claims folder or copies of relevant 
evidence from the claims folder, and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  If the previous examiner is 
not available, the claims folder and a 
copy of this remand should be provided to 
a physician with the necessary expertise 
to render a medical opinion in this case. 

The examiner should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the veteran's low back disorder is 
etiologically related to any incident of 
service during the veteran's active duty, 
or, whether it is at least as likely as 
not (a 50 percent or better probability), 
that the veteran's low back disability 
was caused by a pre-existing knee 
condition and was aggravated by active 
duty service.  The rationale for any 
opinions should also be provided.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



